0101474DETAILED ACTION
This office action is in response to Applicant’s arguments and amendments filed on December 09, 2021. The application contains claims 1-27: 
Claims 1-7 were previously cancelled
Claims 8-27 are allowed

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 8-27 are allowable over the prior art of record. The closest prior art of record: 
Sharma et al. (US 20180150454 A1) teaches
a computer program product for classifying a data collection of data of a predefined domain, wherein the data collection comprises a collection of one or more data sets comprising data items, wherein the one or more data sets comprise one or more tables or files represented by a database or a directory, the computer program product comprising a computer readable storage medium having program code embodied therewith, the program code comprising programming instructions for:
applying at least one classifier on the data collection, resulting in a set of term assignments, each term assignment of the term assignments associating a term candidate with a respective confidence value to the collection; 

Smith et al. (US 20060031217 A1) teaches
providing a hierarchical representation scheme describing terms of the domain and one or more relationships between the terms;
refining at least one of the term assignments based on the representation scheme and the set of term assignments.

In response to the claim objections to the "or" used in line 12 of claims 8 and 15, Applicant made the following argument on page 6 of the Appeal Brief filed on December 09, 2021:
“A person of ordinary skill in the art would clearly understand that the term “or” relates to having each term assignment of the term assignments associating a term candidate with a respective candidate value to either the collection or to or more of the data items of the collection. For example, as discussed in at least paragraphs [0003 and 0058] of Appellant’s specification, each term assignment of the term assignments associates a term candidate with a respective confidence value to the data collection or to one or more data items of the data collection. Based on the language in the specification, a person of ordinary skill would clearly interpret the “or” as relating to having each term assignment of the term assignments associating a term candidate with a respective candidate value to either the collection or to or more of the data items of the collection.” 
In view of the above-quoted clarifications Applicant made on record, the claims are re-considered and allowed.
The reasons for allowance of these claims are that the prior art of record or any other combination thereof neither anticipates, nor renders obvious the recited combination as a whole, including but not limited to subject matter indicated in independent claim 1 and equivalently in independent claim 15 as follows:
 “applying at least one classifier on the data collection, resulting in a set of term assignments, each term assignment of the term assignments associating a term candidate with a respective confidence value to the collection or to one or more of the data items of the collection, wherein each term assignment of the term assignments is structured in a form of a tuple that indicates data of the data collection that is processed or classified, a classifier being applied, the term candidate assigned to the data processed or classified and the associated confidence value;”

Dependent claims 9-14, 22-24, 16-21, and 25-27 are allowable at least for the reasons recited above including all the limitations of the allowable independent base claim upon which they depend.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOQIN HU whose telephone number is (571)272-1792.  The examiner can normally be reached on Monday-Friday 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571) 272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 





/XIAOQIN HU/Examiner, Art Unit 2168                 

/IRETE F EHICHIOYA/Supervisory Patent Examiner, Art Unit 2168